 1

 2

 3                        UNITED STATES DISTRICT COURT
 4                               EASTERN DISTRICT OF CALIFORNIA
 5
       CHICKEN RANCH RANCHERIA OF ME-                   Case No. 1:19-cv-00024-AWI-SKO
 6     WUK INDIANS OF CALIFORNIA, et al.,
                                                        ORDER DENYING NON-PARTY
 7                       Plaintiffs,                    MOTION
 8            v.                                        (Doc. 45)
 9     STATE OF CALIFORNIA, et al.,
10                    Defendants.
       _____________________________________/
11

12
              On December 9, 2019, James Acres, a non-party to this case, filed a motion titled “Motion
13
      to Unseal Order at Docket 32 and Unredact RONs 2722 and 2992.” (Doc. 45.) Mr. Acres is not
14

15 a party to this case and has not sought leave to intervene pursuant to Rule 24 of the Federal Rules

16 of Civil Procedure. See Fed. R. Civ. P. 24(b). Thus, because Mr. Acres’ motion is not properly

17 before the Court, the motion will be denied. Cf. San Jose Mercury News, Inc. v. U.S. Dist. Court—

18
      N. Dist. (San Jose), 187 F.3d 1096, 1100 (9th Cir. 1999).
19
              Based on the foregoing, IT IS ORDERED:
20

21            1.   The non-party motion filed on December 9, 2019, (Doc. 45), is DENIED.
22
              2.   The duplicative motion entered on the docket on December 12, 2019, (Doc. 50), is
23
      DENIED as moot.
24

25

26 IT IS SO ORDERED.
27

28
     Dated:    December 17, 2019                                  /s/   Sheila K. Oberto          .
                                                      UNITED STATES MAGISTRATE JUDGE
